Exhibit 10.6

FIRST AMENDMENT TO AMENDED AND RESTATED MASTER REPURCHASE AND SECURITIES
CONTRACT AGREEMENT

This First Amendment to Amended and Restated Master Repurchase and Securities
Contract Agreement (this “Amendment”), dated as of March 29, 2017 (the
“Effective Date”), is by and among MORGAN STANLEY BANK, N.A., a national banking
association, as buyer (“Buyer”), PARLEX 6 UK FINCO, LLC, a Delaware limited
liability company (“UK Seller”), and PARLEX 6 EUR FINCO, LLC, a Delaware limited
liability company (“EUR Seller” and, together with UK Seller, individually
and/or collectively as the context requires, “Seller”). Capitalized terms used
but not otherwise defined herein shall have the meanings given to them in the
Master Repurchase Agreement (as defined below).

W I T N E S S E T H:

WHEREAS, Seller and Buyer have entered into that certain Amended and Restated
Master Repurchase and Securities Contract Agreement dated as of June 16, 2014
(the “Master Repurchase Agreement”); and

WHEREAS, Seller and Buyer wish to modify certain terms and provisions of the
Master Repurchase Agreement.

NOW, THEREFORE, the parties hereto agree as follows:

1.    Amendments to Master Repurchase Agreement. The Master Repurchase Agreement
is hereby amended as follows:

(a)    The definition of “Maximum Facility Amount” in Article 2 of the Master
Repurchase Agreement is hereby deleted in its entirety and replaced with the
following:

“Maximum Facility Amount” shall mean £500,000,000; provided, that any amounts
paid to Buyer on account of a Repurchase Price may be readvanced hereunder and
utilized for purchasing additional Assets in accordance with the terms of this
Agreement.

(b)    The definition of “Outside Repurchase Date” in Article 2 of the Master
Repurchase Agreement is hereby deleted in its entirety and replaced with the
following:

“Outside Repurchase Date” shall mean March 1, 2020.

2.    Effectiveness. This Amendment shall become effective on the Effective Date
which is the date on which this Amendment is executed and delivered by a duly
authorized officer of each of Seller, Buyer and Guarantor, along with
(a) delivery to Buyer of such other documents as Buyer reasonably requested
prior to the Effective Date, including without limitation, an opinion of outside
counsel to Seller reasonably acceptable to Buyer as to corporate and security
interest matters and (b) receipt by Buyer of payment from Seller of an amount
equal to the amount of actual costs and expenses, including, without limitation,
the reasonable fees and expenses of counsel to Buyer, incurred by Buyer in
connection with this Amendment and the transactions contemplated hereby.



--------------------------------------------------------------------------------

3.    Assets Secured by Property Located in the United States. The parties
acknowledge and agree that no assets or loans with respect to which the
Underlying Mortgaged Property is located in any state of the United States of
America or any of its territories or possessions shall be an Eligible Asset
unless and until (a) the parties have duly completed and executed amended and
restated Transaction Documents required by Buyer and in form and substance
satisfactory to Buyer, (b) Buyer shall have received payment from Seller of an
amount equal to the amount of actual costs and expenses, including, without
limitation, the reasonable fees and expenses of counsel to Buyer, incurred by
Buyer in connection with the preparation and execution of any such amended and
restated Transaction Documents and any other documents prepared in connection
herewith or therewith, (c) Seller shall deliver to Buyer good standing
certificates and certified copies of the charters and by-laws (or equivalent
documents) of Seller, Pledgor and Guarantor and of all corporate or other
authority for Seller and Guarantor with respect to the execution, delivery and
performance of the amended and restated Transaction Documents and (d) Seller
shall deliver to Buyer all such other and further documents, documentation and
legal opinions as Buyer in its discretion shall require.

4.    Continuing Effect; Reaffirmation of Parent Guaranty and Indemnity. As
amended by this Amendment, all terms, covenants and provisions of the Master
Repurchase Agreement are ratified and confirmed and shall remain in full force
and effect. In addition, any and all guaranties and indemnities for the benefit
of Buyer (including, without limitation, the Parent Guaranty and Indemnity) and
agreements subordinating rights and liens to the rights and liens of Buyer, are
hereby ratified and confirmed and shall not be released, diminished, impaired,
reduced or adversely affected by this Amendment, and each party indemnifying
Buyer, and each party subordinating any right or lien to the rights and liens of
Buyer, hereby consents, acknowledges and agrees to the modifications set forth
in this Amendment and waives any common law, equitable, statutory or other
rights which such party might otherwise have as a result of or in connection
with this Amendment.

5.    Binding Effect; No Partnership; Counterparts. The provisions of the Master
Repurchase Agreement, as amended hereby, shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns. Nothing herein contained shall be deemed or construed to create a
partnership or joint venture between any of the parties hereto. For the purpose
of facilitating the execution of this Amendment as herein provided, this
Amendment may be executed simultaneously in any number of counterparts, each of
which shall be deemed to be an original, and such counterparts when taken
together shall constitute but one and the same instrument. Delivery of an
executed counterpart in Portable Document Format (PDF) of this Amendment by
email or facsimile transmission shall be effective as delivery of a manually
executed counterpart thereof.

6.    Further Agreements. Seller agrees to execute and deliver such additional
documents, instruments or agreements as may be reasonably requested by Buyer and
as may be necessary or appropriate from time to time to effectuate the purposes
of this Amendment.

 

-2-



--------------------------------------------------------------------------------

7.    Governing Law. The provisions of Article 18 of the Master Repurchase
Agreement are incorporated herein by reference.

8.    Headings. The headings of the sections and subsections of this Amendment
are for convenience of reference only and shall not be considered a part hereof
nor shall they be deemed to limit or otherwise affect any of the terms or
provisions hereof.

9.    References to Transaction Documents. All references to the Master
Repurchase Agreement in any Transaction Document, or in any other document
executed or delivered in connection therewith shall, from and after the
execution and delivery of this Amendment, be deemed a reference to the Master
Repurchase Agreement as amended hereby, unless the context expressly requires
otherwise.

[NO FURTHER TEXT ON THIS PAGE]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day first
written above.

 

BUYER: MORGAN STANLEY BANK, N.A., a national banking association By:  

/s/ Vanessa Vanacker

Name:  

Vanessa Vanacker

Title:  

Authorised Signatory

 

 

-4-



--------------------------------------------------------------------------------

SELLER: PARLEX 6 UK FINCO, LLC, a Delaware limited liability company By:  

/s/ Douglas Armer

Name:   Douglas Armer Title:   Managing Director, Head of Capital Markets and
Treasurer PARLEX 6 EUR FINCO, LLC, a Delaware limited liability company By:  

/s/ Douglas Armer

Name:   Douglas Armer Title:   Managing Director, Head of Capital Markets and
Treasurer

 

-5-



--------------------------------------------------------------------------------

AGREED AND ACKNOWLEDGED: GUARANTOR: BLACKSTONE MORTGAGE TRUST, INC., a Maryland
corporation By:  

/s/ Douglas Armer

Name:   Douglas Armer Title:   Managing Director, Head of Capital Markets and
Treasurer

 

-6-